Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 1 of 43




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

    UNITED STATES OF AMERICA


    vs.
                                                                  Case No. 16-20549-CR-SCOLA
    PHILIP ESFORMES,

                Defendant.
    _______________________________________________/

               DEFENDANT’S MOTION TO SET A BRIEFING SCHEDULE AND
                    TO CONTINUE HEARING SET FOR MAY 4, 2021

          PHILIP ESFORMES, by his co-counsel, hereby moves for a continuance of the hearing set

   for May 7, 2021 by this Court to consider bond issues and says:

          1.      The undersigned has been newly retained to assist Defendant Philip Esformes in

   connection with the effect of the Presidential clemency order issued as to Defendant on the

   Government’s ability to further pursue prosecution of him. The facts of this case, which, while

   still being developed and digested, involve a decision by the Attorney General of the United States

   that the prosecution of the Defendant should be concluded, and a recommendation to the President

   of the United States to accomplish this by commuting the sentence, leading to the Defendant’s

   immediate release. This recommendation was adopted, leading to issuance of a Clemency

   Warrant. Exhibit 1 hereto. This commutation order, and its related circumstances, raise extremely

   serious legal issues with respect to any continued prosecution of the Defendant, including whether

   the President’s order has the intent and effect of terminating the entire prosecution, and whether,

   under separation of powers principles, this Court may negate the Presidential action by further

   detaining the defendant or subjecting him to further conditions of supervised release based on a

   potential retrial of Count 1 and other hung counts.
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 2 of 43

                                                                        Case No. 16-20549-CR-Scola


          2.      At sentencing on this matter, this Court made clear, in the course of resolving the

   dispute as to the amount of loss, that it was considering the conduct alleged in Count 1 in imposing

   sentence, expressly stating that the same twenty-year sentence would be imposed if the jury had

   convicted Defendant on Count 1. DE 1439 at 140. This sentence is the subject of appeal to the

   Eleventh Circuit Court of Appeals, which also raises the issue of whether the entire indictment

   should be dismissed. The dismissal argument was supported by an amicus brief prepared on behalf

   of nine former high ranking Department of Justice officials, including four former Attorneys

   General, who called for the dismissal of the indictment with prejudice. After the Appellants’ brief

   and amicus briefs were filed, the President issued a commutation warrant, expressly citing in an

   explanatory press release the amicus brief and its conclusions of serious prosecutorial misconduct.

   See Exhibit 2 hereto at 6-7.

          3.      The Government and the Defendant, in a joint motion submitted on behalf of

   Defendant and the Department of Justice, advised the Eleventh Circuit of the commutation warrant

   and agreed that supplemental briefing in that Court should address the effect of the commutation

   warrant on the issues in the appeal, which would include whether the President’s action had the

   intended effect of terminating the indictment. See Exhibit 3 hereto. These briefs have not been

   filed because, as Esformes counsel advised the Eleventh Circuit that “due to the transition in

   administrations along with the succession of decision-makers at the Department of Justice who

   have not been confirmed” Defendant “has been unable to confirm whether the Government agrees

   or disagrees with their analysis.” Exhibit 4 at 2. In short, the Department of Justice has not made

   the ultimate determination whether, in light of the commutation warrant and related circumstances,

   this prosecution will continue. Defendant’s appellate counsel have been advised that this decision

   will be made in a comprehensive and reasoned manner in the future, involving decision-makers

                                                    2
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 3 of 43

                                                                       Case No. 16-20549-CR-Scola


   who have not yet been confirmed.

           4.      If, as is clearly the case, the decision-makers identified by the Government in its

   discussions with appellate counsel have not yet made decision with respect to the impact of the

   commutation order on any possible further prosecution of the Defendant—which is a central issue

   currently before the Eleventh Circuit—the time is not ripe for this Court to address the issue. At

   a minimum, the serious issues addressed herein should be addressed via a briefing schedule. We

   would suggest simultaneous briefs on the subject in approximately ninety days. Appellate counsel

   for Defendant, Laurie Daniel of Holland and Knight in Atlanta, would be involved in the briefing

   and hearing on behalf of Defendant.

           5.      Being newly retained in this highly complex and nuanced matter, which will require

   careful and complex legal analysis of the clemency request as supported by the Attorney General

   of the United States by a team of counsel, the undersigned respectfully requests that the hearing

   be re-set before this Court for a date in this future.

           6.      There is no harm to the interests of justice and no risk of flight or harm to the

   community from the Defendant being at liberty under the same terms of supervised release he has

   been under since the date of the commutation, December 20, 2021. The undersigned has confirmed

   with the Defendant’s supervising officer, Danielle Caron, that the Defendant has been fully

   compliant with all conditions of release. The Defendant is aggressively pursuing his appeal, which

   includes a claim to some thirty million of assets that have been seized from him.       He has no

   intention of foregoing this claim under the fugitive disentitlement doctrine. Even the Government

   recognized this matter in the last hearing before the Court, as we understand it, saying that the

   Government they were only asking for additional conditions of bail, specifically             home

   confinement with a bracelet, and not pretrial detention. While the Defendant would not object to

                                                      3
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 4 of 43

                                                                        Case No. 16-20549-CR-Scola


   a personal surety bond or reasonable cash bond , any significant restrictions on his ability to work

   and interact with counsel should be avoided as inappropriate.

          7.      The undersigned has attempted to contact the Department of Justice with respect to

   this request, but several calls to Mr. Medina were not returned.

          WHEREFORE, Defendant respectfully request that this Court continue the hearing set for

   May 4 and set an appropriate briefing schedule on the issues addressed herein.

                                                 Respectfully submitted,

                                                 COFFEY BURLINGTON, P.L.
                                                 2601 South Bayshore Drive, Penthouse One
                                                 Miami, Florida 33133
                                                 Telephone: (305) 858-2900
                                                 Facsimile: (305) 858-5261

                                                 By:    /s/ Kendall B. Coffey
                                                        Kendall B. Coffey, Esq., FBN.259861
                                                        Jeffrey B. Crockett, Esq., FBN. 347401
                                                        kcoffey@coffeyburlington.com
                                                        jcrockett@coffeyburlington.com
                                                        bdiaz@coffeyburlington.com
                                                        service@coffeyburlington.com

                                                 CoCounsel for Defendant




                                                    4
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 5 of 43

                                                                       Case No. 16-20549-CR-Scola


                                   CERTIFICATE OF SERVICE

          I certify that the foregoing document and its attached Exhibits has been filed and furnished

   by the Florida Courts e-filing Portal pursuant to Fla. R. Jud. Admin. 2.516(b)(1), this 30th day of

   April 2021, on all counsel or parties on the EC-EMF system.

                                                By:     /s/ Kendall B. Coffey
                                                        Kendall B. Coffey




                                                   5
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 6 of 43




                              EXHIBIT 1
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 7 of 43
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 8 of 43




                              EXHIBIT 2
      Case
1/27/2021      1:16-cr-20549-RNS     Document
                              Statement              1564
                                        from the Press SecretaryEntered
                                                                 Regarding on  FLSD
                                                                           Executive    Docket
                                                                                     Grants        04/30/2021
                                                                                            of Clemency              Page 9 of 43
                                                                                                        – The White House

 This is historical material “frozen in time”. The website is no longer updated and links to external websites and some internal pages may not work.




                                                                  STATEMENTS & RELEASES



                  Statement from the Press Secretary Regarding
                         Executive Grants of Clemency
                                                                              LAW & JUSTICE

                                                                Issued on: December 22, 2020


                                                                            ★ ★ ★

         Today, President Donald J. Trump granted Full Pardons to 15 individuals and commuted part or all
         of the sentences of an additional 5 individuals.


         Alfonso Costa — President Trump granted a full pardon to Alfonso Costa, a dentist from
         Pittsburgh. Dr. Costa’s request for clemency was supported by Dr. Ben Carson and Jerome Bettis,
         as well as by numerous business associates, patients, and community leaders from Pittsburgh. Dr.
         Costa pled guilty to one count of health care fraud related to false billing, took full responsibility for
         his conduct, served two years of probation, and paid nearly $300,000 in fines and restitution. He
         has devoted much of his adult life to service to his community, including serving on the board of
         the Pittsburgh Opera, and doing significant service for children and the underprivileged.


         Alfred Lee Crum — President Trump granted Alfred Lee Crum a full pardon. Mr. Crum, who is now
         89, pled guilty in 1952—when he was 19 years old—to helping his wife’s uncle illegally distill
         moonshine in Oklahoma. Mr. Crum served three years of probation, and paid a $250 fine. Mr. Crum
         has maintained a clean record and a strong marriage for nearly 70 years, attended the same church
         for 60 years, raised four children, and regularly participated in charity fundraising events. Former
         Deputy Attorney General Rod Rosenstein and the U.S. Attorney for the Eastern District of Oklahoma
         Brian Kuester supported Mr. Crum’s request for a pardon.


         Crystal Munoz — Today, President Trump commuted Crystal Munoz’s remaining term of supervised
         release, having previously commuted her sentence of incarceration a er she had served 12 years in
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/                        1/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 10 of 43
                                                                                                      – The White House

        prison. Alice Johnson, the Texas A&M Criminal Defense Clinic, and the Clemency for All Non-Violent
        Drug O enders Foundation are among the many who supported clemency for Ms. Munoz. Former
        Florida Attorney General Pam Bondi supports the President’s further act of clemency today. Ms.
        Munoz was convicted of conspiracy to distribute marijuana based on her role in a marijuana
        smuggling ring. During her time in prison, she mentored people working to better their lives,
        volunteered with a hospice program, and demonstrated an extraordinary commitment to
        rehabilitation.


        Tynice Nichole Hall — President Trump has commuted the remainder of Tynice Nichole Hall’s term
        of supervised release. He previously commuted her term of incarceration a er she had served
        nearly 14 years of an 18-year sentence for allowing her apartment to be used to distribute drugs.
         Alice Johnson, The Clemency for All Non-Violent Drug O enders Foundation, and The Ladies of
        Hope Ministries are among the many who supported clemency for Ms. Hall. Former Florida Attorney
        General Pam Bondi supports the President’s further act of clemency today. While in prison, Ms. Hall
        completed a number of job-training programs and apprenticeships, as well as coursework towards
        a college degree. In addition, Ms. Hall taught prison educational programs to other inmates. She
        has accepted responsibility for her past behavior and has worked hard to rehabilitate herself.


        Judith Negron — President Trump has today commuted the remainder of Judith Negron’s term of
        supervised release. He previously commuted her term of incarceration a er she had served 8 years
        of her sentence. Alice Johnson, the Clemency for All Non-Violent Drug O enders Foundation,
        Change.org, and the Warden at Aliceville Federal Correctional Institution have all supported
        clemency for Ms. Negron. Former Florida Attorney General Pam Bondi supports the President’s
        further act of clemency today. Ms. Negron is a wife and mother who was sentenced to 35 years for
        her role as a minority-owner of a healthcare company engaged in a scheme to defraud the Federal
        Government. During her incarceration, Ms. Negron dedicated her time to improving her life as well
        as the lives of her fellow inmates. She completed hundreds of hours of educational programs,
        served as a tutor, and mentored other inmates. Her acts of selflessness won her the praise of her
        prison warden.


        Steve Stockman — Today, President Trump commuted the remaining prison sentence of Steve
        Stockman. Former Representatives Bob McEwen and Bob Barr, along with James Dobson and L.
        Brent Bozell are among the many public figures who have called for Mr. Stockman’s release from
        incarceration on humanitarian and compassionate grounds. Mr. Stockman is 64 and has underlying
        pre-existing health conditions that place his health at greater risk during the COVID epidemic, and
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   2/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 11 of 43
                                                                                                      – The White House

        he has already contracted COVID while in prison. Mr. Stockman, who was twice a member of the
        U.S. House of Representatives, representing Texas’s 9th congressional district from 1995 to 1997
        and Texas’s 36th congressional district from 2013 to 2015, was convicted in 2018 of misuse of
        charitable funds. Mr. Stockman has served more than two years of his ten-year sentence and will
        remain subject to a period of supervised release and an order requiring that he pay more than
        $1,000,000 in restitution.


        Duncan Hunter – At the request of many Members of Congress, President Trump granted a full
        pardon to Duncan Hunter. His pardon is also supported by former Commissioner of the Federal
        Election Commission Bradley Smith.


        Mr. Hunter has dedicated much of his adult life to public service. Mr. Hunter represented
        California’s 50th Congressional District from 2013 to 2020. Prior to his time in Congress, Mr. Hunter
        was an o icer in the United States Marine Corps. Inspired to enlist a er the September 11, 2001
        attacks, Mr. Hunter saw combat in both Iraq and Afghanistan.


        In 2019, Mr. Hunter pled guilty to one count of misusing campaign funds, an o ense that could have
        been handled as a civil case via the Federal Election Commission, according to former FEC
        Commissioner Bradley Smith. He was sentenced to 11 months’ imprisonment set to begin in
        January 2021.


        Chris Collins – Today, President Trump granted a full pardon to Chris Collins, at the request of
        many Members of Congress.


        Mr. Collins served in Congress for nearly seven years, representing the people of Western New York
        from 2013 to 2019. Mr. Collins spent his early career as a successful businessman and entrepreneur,
        before devoting his life to public service. In 2007, Mr. Collins was elected County Executive for Erie
        County, New York, a position he held for one four-year term, and in 2012 the people of New York’s
        27th congressional district elected Mr. Collins to the U.S. House of Representatives. He was
        subsequently re-elected to this seat three times. During his tenure in Congress, Mr. Collins was
        known for his particular focus on the wellbeing of small businesses, agriculture, and sciences.


        In 2019, Mr. Collins pled guilty to the charges of conspiring to commit securities fraud and making
        false statements to the FBI. Mr. Collins is currently serving his 26-month sentence.


https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   3/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 12 of 43
                                                                                                      – The White House

        Ignacio Ramos and Jose Compean – Today, President Trump granted full pardons to Ignacio
        Ramos and Jose Compean. These former Border Patrol Agents have been supported by one
        hundred members of Congress, including Rep. Louie Gohmert, Rep. Steve King, Rep. Ted Poe, Rep.
        Paul Gosar, Rep. Brian Babin, as well as the U.S. Border Control Foundation and the Conservative
        Legal Defense and Education Fund.


        Mr. Ramos participates in numerous community activities and charities, and Mr. Compean is active
        in his local church.


        Both men served as Border Patrol Agents and put themselves in harm’s way to help secure our
        southern border with Mexico. On one such occasion in 2005, they stopped an illegal alien
        tra icking 700 pounds of marijuana. When the illegal alien—who was thought to be armed—
        resisted arrest, Mr. Ramos shot the suspect, who fled back across the border. For this, Mr. Ramos
        and Mr. Compean were charged and convicted of assault, using a firearm during a crime of
        violence, and deprivation of civil rights. A er they were sentenced to 11 and 12 years
        imprisonment, respectively, their case gained widespread attention.


        One hundred members of Congress, as well as the organizations above, supported Mr. Ramos’ and
        Mr. Compean’s release from prison. The Senate Judiciary Committee held hearings on the excessive
        sentence imposed on the former agents. And President George W. Bush ultimately commuted these
        sentences with strong bipartisan support.


        George Papadopoulos – Today, President Trump granted a full pardon to George Papadopoulos.
        Mr. Papadopoulos was charged with a process-related crime, one count of making false statements,
        in connection with Special Counsel Robert Mueller’s investigation into possible Russian
        interference in the 2016 presidential election. Notably, Mueller stated in his report that he found no
        evidence of collusion in connection with Russia’s attempts to interfere in the election. Nonetheless,
        the Special Counsel’s team still charged Mr. Papadopoulos with this process-related crime.


        At the time that Mr. Papadopoulos allegedly made the false statements, he was not represented by
        counsel, and, a er he was arrested, Mr. Papadopoulos gave additional information on his prior
        statements to the Special Counsel. Today’s pardon helps correct the wrong that Mueller’s team
        inflicted on so many people.



https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   4/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 13 of 43
                                                                                                      – The White House

        Alex van der Zwaan – Today, President Trump granted a full pardon to Alex van der Zwaan. His
        pardon is supported by former Rep. Trey Gowdy.


        Mr. van der Zwaan was charged with a process-related crime, one count of making false statements,
        in connection with Special Counsel Robert Mueller’s investigation. None of his underlying conduct
        was alleged to have been unlawful, nor did prosecutors note any prior criminal history. Mr. van der
        Zwaan is a Dutch national who voluntarily returned to the United States to correct his statements
        and surrendered his passport upon entry.


        Nicholas Slatten, Paul Slough, Evan Liberty, and Dustin Heard – Today, President Trump granted
        full pardons to Nicholas Slatten, Paul Slough, Evan Liberty, and Dustin Heard. The pardon of these
        four veterans is broadly supported by the public, including Pete Hegseth, and elected o icials such
        as Rep. Louie Gohmert, Rep. Paul Gosar, Rep. Ralph Norman, Rep. Bill Flores, Rep. Brian Babin, Rep.
        Michael Burgess, Rep. Daniel Webster, Rep. Steve King, and Rep. Ted Yoho.


        Mr. Slatten, Mr. Slough, Mr. Liberty, and Mr. Heard have a long history of service to the Nation. Mr.
        Slatten was inspired to serve his country a er the attacks of September 11, 2001, and served two
        tours in Iraq with the 82nd Airborne Division. Mr. Slough served in the United States Army and
        deployed to Iraq with his National Guard unit. Mr. Liberty served in the United States Marine Corps
        and protected United States Embassies abroad. Mr. Heard served in the United States Marine Corps
        during Operation Iraqi Freedom.


        These veterans were working in Iraq in 2007 as security contractors responsible for securing the
        safety of United States personnel. When the convoy attempted to establish a blockade outside the
        “Green Zone,” the situation turned violent, which resulted in the unfortunate deaths and injuries of
        Iraqi civilians. Initial charges against the men were dismissed, but they were eventually tried and
        convicted on charges ranging from first degree murder to voluntary manslaughter. On appeal, the
        D.C. Circuit Court of Appeals ruled that additional evidence should have been presented at Mr.
        Slatten’s trial. Further, prosecutors recently disclosed—more than 10 years a er the incident—that
        the lead Iraqi investigator, who prosecutors relied heavily on to verify that there were no insurgent
        victims and to collect evidence, may have had ties to insurgent groups himself.


        Weldon Angelos – Today, President Trump granted a full pardon to Weldon Angelos. Mr. Angelos’
        pardon is supported by Senator Mike Lee, Senator Rand Paul, Alice Johnson, former U.S. Attorney
        Brett Tolman, and others.
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   5/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 14 of 43
                                                                                                      – The White House

        Mr. Angelos is an active criminal justice reform advocate and champion of giving second chances.
        Because of mandatory minimums, Mr. Angelos was sentenced in 2002 to 55 years’ imprisonment for
        selling marijuana and carrying a handgun in the course of dealing. The presiding judge called this
        excessive sentence “unjust and cruel and even irrational.”


        Mr. Angelos was eventually released by judicial order a er serving 13 years in prison, and
        committed to changing the world for the better through criminal justice reform advocacy. His story
        has been cited as an inspiration for sentencing reform, including the First Step Act, and he
        participated in a Prison Reform Summit at the White House in 2018. In his own words, Mr. Angelos
        wants “to become whole again and put the bad choices in the past and continue changing the
        world for the better.”


        Philip Lyman – Today, President Trump granted a full pardon to Philip Lyman. Mr. Lyman’s pardon
        is supported by Senator Mike Lee, Former Rep. Jason Cha etz, and other notable members of the
        Utah community.


        Mr. Lyman is known to be a man of integrity and character who was serving as a county
        commissioner in Utah when he was subjected to selective prosecution for protesting the Bureau of
        Land Management’s closure of the Recapture Canyon to ATV riders. He had no other criminal
        history, but he was arrested and sentenced to 10 days in prison and nearly $96,000 in restitution.


        Otis Gordon – Today, President Trump granted a full pardon to Otis Gordon. Mr. Gordon’s pardon is
        supported by Senator Tim Scott.


        Mr. Gordon has become a Pastor at Life Changer’s International Ministries since his conviction for
        possession with intent to distribute. In 2015, in the wake of the shooting at a Bible study in
        Charleston, South Carolina, Mr. Gordon led a prayer session at the United States Capitol. Mr.
        Gordon mentors at-risk youths in his community. Senator Tim Scott describes Mr. Gordon as “a
        model citizen” since his release and “focused on helping young men avoid the same traps he once
        fell in.”


        Philip Esformes – Today, President Trump commuted the term of imprisonment of Philip
        Esformes, while leaving the remaining aspects of his sentence, including supervised release and
        restitution, intact. This commutation is supported by former Attorneys General Edwin Meese and
        Michael Mukasey, as well as former Deputy Attorney General Larry Thompson. In addition, former
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   6/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 15 of 43
                                                                                                      – The White House

        Attorneys General Edwin Meese, John Ashcro , and Alberto Gonzalez, as well as other notable legal
        figures such as Ken Starr, have filed in support of his appeal challenging his conviction on the basis
        of prosecutorial misconduct related to violating attorney-client privilege.


        While in prison, Mr. Esformes, who is 52, has been devoted to prayer and repentance and is in
        declining health.




                             The White House




        President Donald J. Trump
        Vice President Mike Pence
        First Lady Melania Trump

        Mrs. Karen Pence
        The Cabinet

        Administration Accomplishments




        News

        Remarks
        Articles
        Presidential Actions

        Briefings & Statements
        About The White House




        Economy & Jobs
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   7/8
     Case
1/27/2021    1:16-cr-20549-RNS    Document
                            Statement             1564
                                      from the Press        Entered
                                                     Secretary Regardingon  FLSD
                                                                         Executive   Docket
                                                                                   Grants        04/30/2021
                                                                                          of Clemency             Page 16 of 43
                                                                                                      – The White House

        Budget & Spending

        Education
        Immigration

        National Security & Defense
        Healthcare




        Council of Economic Advisers

        Council of Environmental Quality
        National Security Council

        O ice of Management and Budget
        O ice of National Drug Control Policy
        O ice of Science and Technology Policy




        Copyright    Privacy Policy




https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-clemency-122220/   8/8
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 17 of 43




                               EXHIBIT 3
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 18 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 1 of 12


                        UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT

                              Nos. 19-13838-AA & 19-14874-AA

                        ____________________________________


                            UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

                                               v.

                                   PHILIP ESFORMES,

                                    Defendant-Appellant.

                        ____________________________________


                 CERTIFICATE OF INTERESTED PERSONS FOR
               JOINT MOTION TO MODIFY BRIEFING SCHEDULE

          In compliance with Federal Rule of Appellate Procedure 26.1 and 11th Cir. Rule

    26.1-4, the undersigned certifies that the list set forth below is a complete list of the

    persons and entities previously included in the Certificates of Interested Parties who

    have an interest in the outcome of this case:

          Adirhu Associates, LLC

          ADME Investment Partners, LTD

          ALF Holdings, Inc.

          Almovea Associates, LLC

                                              C-1
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 19 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 2 of 12


          Arteaga-Gomez, Rossana

          Ashcroft, John D.

          Ayintove Associates, LLC

          Baker Botts, LLP

          Barcha, Odette

          Benczkowski, Brian A.

          Bernstein, Daniel

          Black, Roy

          Boyd, Nicholas

          Bradylyons, Drew

          Carmouze, Arnaldo

          Centers for Medicare and Medicaid Services

          Christianson, Jennifer

          Courtyard Manor Retirement Investors, Ltd.

          Courtyard Manor Retirement Living, Inc.

          Crane, Paul T.

          Cronan, John P.

          Daniel, Laurie Webb

          Descalzo, Marissel

          Do Campo, Orlando

                                           C-2
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 20 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 3 of 12


          Eden Gardens, LLC

          Esformes, Philip

          Fair Havens Center, LLC

          Ferrer, Wilfredo A.

          Flamingo Park Manor, LLC

          Freeh, Louis J.

          Gonzales, Alberto R.

          Goode, David

          Gould, William

          Grove, Daren

          Hayes, James V.

          Holland & Knight, LLP

          Jene’s Retirement Investors, Ltd.

          Jene’s Retirement Living, Inc.

          Kabirhu Associates, LLC

          Keller, Scott

          Kuntz, Robert J.

          La Hacienda Gardens, LLC

          Lake Erswin, LLC

          Lauderhill Manor, LLC

                                              C-3
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 21 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 4 of 12


          Lehr, Alison Whitney

          Lenard, The Hon. Joan A.

          Locke, Ryan C.

          Locke Law Firm, LLC

          McFarlane, Ashlee

          Medina, Allan J.

          Meese III, Edwin

          Meltzer, Ellen R.

          Miner, Matthew S.

          Morsey, LC

          Mukasey, Michael B.

          National Association of Criminal Defense Lawyers (NACDL)

          Ogden, David W.

          Orshan, Ariana Fajardo

          Otazo-Reyes, The Hon. Alicia M.

          Palchak, Jo Ann

          Pasano, Michael S.

          Perczek, Jackie

          Quigley, Brendan

          Rabbit, Brian C.

                                            C-4
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 22 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 5 of 12


          Rabin, Samuel J.

          Rainbow Retirement Investors, Ltd.

          Rasco, Guy A.

          Sanders, Jeremy R.

          Scola, The Hon. Robert N., Jr.

          Sefardik Associates, LLC

          Shipley, John C., Jr.

          Sierra ALF Management, LLC

          Smachetti, Emily M.

          Sombuntham, Nalina

          Srebnick, Howard M.

          Srebnick, Scott

          Starr, Kenneth W.

          Takifhu Associates, LLC

          Tettlebaum, Harvey M.

          The Pointe Retirement Investors, Ltd.

          Thompson, Larry D.

          Torres, The Hon. Edwin G.

          Wagner, Catherine

          Waxman, Seth P.

                                           C-5
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 23 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 6 of 12


          Weil, Amy Levin

          Young, Elizabeth



          The parties are not aware of any publicly-traded company or corporation with

    an interest in the outcome of this case or appeal.



    By:   /s/ Laurie Webb Daniel                        /s/ Paul T. Crane
          Laurie Webb Daniel                            Paul T. Crane
          Nicholas Boyd                                 United States Department of Justice
          Holland & Knight LLP                          Criminal Appellate Section
          1180 West Peachtree Street NW                 950 Pennsylvania Ave., NW, Ste. 1264
          Suite 1800                                    Washington DC 20530
          Atlanta, GA 30309                             (202) 616-9316
          (404) 817-8533                                Paul.Crane@usdoj.gov
          laurie.daniel@hklaw.com
          nicholas.boyd@hklaw.com                       Counsel for Appellee United States

          Counsel for Appellant Philip Esformes




                                                  C-6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 24 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 7 of 12


                         UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT

                             Nos. 19-13838-AA & 19-14874-AA

                         ____________________________________


                            UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                               v.

                                   PHILIP ESFORMES,

                                   Defendant-Appellant.

                         ____________________________________


              JOINT MOTION TO MODIFY BRIEFING SCHEDULE

          In this joint motion, the parties respectfully move for a modification of the

    briefing schedule.    On December 22, 2020, the President of the United States

    commuted the prison sentence of defendant-appellant Philip Esformes. In light of that

    recent development, and in the interests of judicial economy, the parties respectfully

    request that Mr. Esformes be permitted to file a supplemental brief addressing what

    impact, if any, the President’s grant of executive clemency has on this appeal, and that

    the briefing schedule be further modified as follows:




                                               1
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 25 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 8 of 12


          Appellant’s Supplemental Brief                         March 15, 2021

          Appellee’s Answering Brief                             May 17, 2021

          Appellant’s Reply Brief                                June 16, 2021

          In support of this motion, the parties state the following:

          1.     Defendant-Appellant Philip Esformes brings this appeal after a jury

    convicted him on one count of conspiracy to receive and pay health care kickbacks, in

    violation of 18 U.S.C. § 371; two counts of receipt of kickbacks in connection with a

    federal health care program, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A); four counts

    of payment of kickbacks in connection with a federal health care program, in violation

    of 42 U.S.C. § 1320a-7b(b)(2)(A); one count of conspiracy to commit money

    laundering, in violation of 18 U.S.C. § 1956(h); nine counts of money laundering, in

    violation of 18 U.S.C. § 1956(a); two counts of conspiracy to commit federal program

    bribery, in violation of 18 U.S.C. § 371; and one count of obstruction of justice, in

    violation of 18 U.S.C. § 1503. The district court sentenced Mr. Esformes to 240 months

    of imprisonment, to be followed by three years of supervised release. The district court

    also ordered restitution in the amount of $5,530,207.00 and forfeiture in the amount of

    $38,700,795.00.

          2.     Mr. Esformes filed a notice of appeal in No. 19-13838 on September 26,

    2019, and a notice of appeal in No. 19-14874 on December 5, 2019. On February 4,

    2020, this Court consolidated those appeals.

                                               2
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 26 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 9 of 12


           3.     After this Court granted four separate unopposed motions for an

    extension of time, Mr. Esformes filed his opening brief on September 4, 2020. In his

    opening brief, Mr. Esformes challenges the validity of his convictions, as well as the

    district court’s rulings on the prison sentence, restitution, and forfeiture.

           4.     After this Court granted two separate unopposed motions for an

    extension of time, the government’s answering brief is currently due to be filed by

    February 3, 2021.

           5.     On December 22, 2020, the President of the United States granted Mr.

    Esformes an Executive Grant of Clemency. The warrant of commutation states, inter

    alia, as follows: “I, Donald J. Trump, President of the United States of America, in

    consideration of the premises, divers other good and sufficient reasons me thereunto

    moving, do hereby grant clemency to the said PHILIP ESFORMES: I commute the

    240-month prison sentence imposed upon the said PHILIP ESFORMES to time

    served. I leave intact and in effect the remaining three-year term of supervised release

    with all its conditions, the unpaid balance of his $5,530,207 restitution obligation, if any,

    and all other components of his sentence.”

           The warrant further directs the Bureau of Prisons (BOP), “upon receipt of this

    warrant, to effect the immediate release of the said PHILIP ESFORMES with all

    possible speed.”

           6.     Mr. Esformes was released from BOP custody on December 22, 2020.

                                                 3
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 27 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 10 of 12


           7.     In order to assist the Court in resolving this appeal, the parties agree that

    the briefing schedule should be modified to permit Mr. Esformes to file a supplemental

    brief addressing what impact, if any, the President’s grant of executive clemency has on

    this appeal. The parties further agree that, in the interests of judicial economy, the

    government’s answering brief should be due after Mr. Esformes has filed his

    supplemental brief. The parties respectfully request, therefore, that the briefing

    schedule be modified as described above.

           8.     The parties also respectfully request that Mr. Esformes’s supplemental

    brief have a word limit of 4,500 words.

           For these reasons, the parties respectfully request that this Court grant this joint

    motion for modifying the briefing schedule.

                                              Respectfully submitted,

     /s/ Laurie Webb Daniel                    DAVID P. BURNS
                                               Acting Assistant Attorney General
     LAURIE WEBB DANIEL
     NICHOLAS BOYD                             ROBERT A. ZINK
     Holland & Knight LLP                      Acting Deputy Assistant Attorney General
     1180 West Peachtree Street NW
     Suite 1800                                /s/ Paul T. Crane
     Atlanta, GA 30309                         PAUL T. CRANE
     (404) 817-8533                            U.S. Department of Justice
     laurie.daniel@hklaw.com                   Criminal Division, Appellate Section
     nicholas.boyd@hklaw.com                   950 Pennsylvania Ave., NW, Ste. 1264
                                               Washington, DC 20530
     Counsel for Appellant Philip Esformes     202-616-9316
                                               Paul.Crane@usdoj.gov

                                               Counsel for Appellee United States
                                                4
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 28 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 11 of 12


                                 Certificate of Service

          I hereby certify that on January 20, 2021, the foregoing Joint Motion For

    Modified Briefing Schedule was filed via CM/ECF with this Court and served via

    CM/ECF on counsel for defendant.




                                        /s/ Paul T. Crane
                                        Paul T. Crane
                                        U.S. Department of Justice
                                        Criminal Division, Appellate Section
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 29 of 43
              USCA11 Case: 19-13838 Date Filed: 01/20/2021 Page: 12 of 12


                                  Certificate of Compliance

          1.     This motion complies with the type-volume limitations of Fed. R. App. P.

    27(d)(2)(A) because it contains 670 words.

          2.     This motion complies with the typeface and type-style requirements of

    Fed. R. App. P. 32(a)(5) & (a)(6) because it has been prepared in a proportionally spaced,

    14-point font in text and footnotes using Microsoft Word 2013.

          3.     This motion complies with the privacy redaction requirement of Fed. R.

    App. P 25(a) because it contains no personal data identifiers.

          4.     This motion has been scanned for viruses with the most recent version of

    McAfee Endpoint Security, version 10.50, which is continuously updated, and,

    according to that program, is free of viruses.



                                             /s/ Paul T. Crane
                                             Paul T. Crane
                                             U.S. Department of Justice
                                             Criminal Division, Appellate Section
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 30 of 43




                               EXHIBIT 4
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 31 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 1 of 13


                     UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT



      UNITED STATES OF AMERICA
                                                       NO. 19-13838
                      v.                               NO. 19-14874
       PHILIP ESFORMES




    MOTION TO FURTHER EXTEND BRIEFING SCHEDULE IN ORDER TO
    ADDRESS IMPACT OF CLEMENCY WARRANT ON PENDING APPEAL




                               Laurie Webb Daniel
                              Georgia Bar No. 204225
                             laurie.daniel@hklaw.com
                                 Nicholas R. Boyd
                              Georgia Bar No. 849842
                            nicholas.boyd@hklaw.com
                          HOLLAND & KNIGHT LLP
                     1180 West Peachtree Street NW, Suite 1800
                                Atlanta, GA 30309
                             Telephone: 404.817.8500
                              Facsimile: 404.881.0470

                               Counsel for Appellant




                                         1
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 32 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 2 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

                 CERTIFICATE OF INTERESTED PERSONS AND
                   CORPORATE DISCLOSURE STATEMENT
          In connection with this motion and pursuant to Eleventh Circuit Rule 27-

    1(a)(9), Appellant, PHILIP ESFORMES, submits this Certificate of Interested

    Persons and Corporate Disclosure Statement, listing the parties and entities

    interested in this appeal, as required by Rule 26.1 of the Federal Rules of Appellate

    Procedure and Eleventh Circuit Rule 26.1-1.

          Adirhu Associates LLC

          ADME Investment Partners LTD

          ALF Holdings Inc.

          Almovea Associates LLC

          Arteaga-Gomez, Rossana

          Ashcroft, John D.

          Ayintove Associates LLC

          Baker Botts, LLP

          Barcha, Odette

          Benczkowski, Brian A.

          Bernstein, Daniel

          Black, Roy

          Boyd, Nicholas

          Bradylyons, Drew
                                          C-1 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 33 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 3 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

          Carmouze, Arnaldo

          Centers for Medicare and Medicaid Services

          Christianson, Jennifer

          Courtyard Manor Retirement Investors Ltd.

          Courtyard Manor Retirement Living, Inc.

          Crane, Paul T.

          Cronan, John P.

          Daniel, Laurie Webb

          Descalzo, Marissel

          Do Campo, Orlando

          Eden Gardens LLC

          Esformes, Philip

          Fair Havens Center, LLC

          Ferrer, Wifredo A.

          Flamingo Park Manor LLC

          Freeh, Louis J.

          Gonzales, Alberto R.

          Goode, David

          Gould, William

          Grove, Daren

                                       C-2 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 34 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 4 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

          Hayes, James V.

          Holland & Knight, LLP

          Jene’s Retirement Investors Ltd.

          Jene’s Retirement Living, Inc.

          Kabirhu Associates LLC

          Keller, Scott

          Kuntz, Robert J.

          La Hacienda Gardens LLC

          Lake Erswin LLC

          Lauderhill Manor LLC

          Lehr, Alison Whitney

          Lenard, The Hon. Joan A.

          Locke, Ryan C.

          Locke Law Firm, LLC

          McFarlane, Ashlee

          Medina, Allan J.

          Meese III, Edwin

          Meltzer, Ellen R.

          Miner, Matthew S.

          Morsey, LC

                                           C-3 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 35 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 5 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

          Mukasey, Michael B.

          National Association of Criminal Defense Lawyers (NACDL)

          Ogden, David W.

          Orshan, Ariana Fajardo

          Otazo-Reyes, The Hon. Alicia M.

          Palchak, Jo Ann

          Pasano, Michael S.

          Perczek, Jackie

          Quigley, Brendan

          Rabbit, Brian C.

          Rabin, Samuel J.

          Rainbow Retirement Investors Ltd.

          Rasco, Guy A.

          Sanders, Jeremy R.

          Scola, The Hon. Robert N. Jr.

          Sefardik Associates, LLC

          Shipley, John C., Jr.

          Sierra ALF Management LLC

          Smachetti, Emily M.

          Sombuntham, Nalina

                                          C-4 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 36 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 6 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

          Srebnick, Howard M.

          Srebnick, Scott

          Starr, Kenneth W.

          Takifhu Associates LLC

          Tettlebaum, Harvey M.

          The Pointe Retirement Investors, Ltd.

          Thompson, Larry D.

          Torres, The Hon. Edwin G.

          Wagner, Catherine

          Waxman, Seth P.
          Weil, Amy Levin

          Young, Elizabeth
                                  Signature on next page




                                         C-5 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 37 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 7 of 13
    USA v. Esformes, Case Nos. 19-13838 and 14874

                                       Respectfully submitted this March 2, 2021,

                                       /s/ Nicholas R. Boyd
                                       Laurie Webb Daniel
                                       Nicholas R. Boyd
                                       HOLLAND & KNIGHT LLP
                                       1180 West Peachtree Street NW, Ste. 1800
                                       Atlanta, Georgia 30309
                                       404-817-8533
                                       laurie.daniel@hklaw.com
                                       nicholas.boyd@hklaw.com

                                       Counsel for Appellant Philip Esformes




                                      C-6 of 6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 38 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 8 of 13


    MOTION TO FURTHER EXTEND BRIEFING SCHEDULE IN ORDER TO
    ADDRESS IMPACT OF CLEMENCY WARRANT ON PENDING APPEAL

          This appeal is unusual because, as discussed below, on December 22, 2020,

    the President of the United States granted Appellant, PHILIP ESFORMES,

    clemency with a commutation of his prison sentence, but leaving intact certain

    monetary penalties. As a result, counsel for Esformes and counsel for the

    Government have had several discussions about the need to inform the Court of the

    impact of the clemency warrant on the pending appeal. And, on January 27, 2021,

    the Court granted the parties’ joint motion to revise the briefing schedule to allow

    Mr. Esformes to file a supplemental brief on this issue, on or before March 15,

    2021, with the Government’s brief to be due two months later.

          Mr. Esformes’ counsel have been diligent in formulating their analysis of the

    issue; however, due to the transition in administrations along with the succession

    of decision-makers at the Department of Justice who have not yet been confirmed,

    Esformes’ counsel have been unable to confirm whether the Government agrees or

    disagrees with their analysis. Accordingly, because it is the belief of the

    undersigned that the Court would benefit from a more fully-informed discussion of

    the issue, counsel for Mr. Esformes respectfully requests an additional extension of

    time of two months to file their supplemental brief, such that the new briefing

    schedule would be as follows:



                                              2
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 39 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 9 of 13


          Appellant’s Supplemental Brief                         May 17, 2021

          Appellee’s Answering Brief                             July 19, 2021

          Appellant’s Reply Brief                                August 18, 2021

          In further support of this motion, Esformes states:

          1.     Defendant-Appellant Philip Esformes was convicted on various

    counts in the Third Superseding Indictment that included allegations of, inter alia,

    healthcare-related kickbacks and money-laundering. The district court sentenced

    Esformes to 240 months of imprisonment, to be followed by three years of

    supervised release. The district court also ordered restitution in the amount of

    $5,530,207.00 and forfeiture in the amount of $38,700,795.00.

          2.     Esformes filed notices of appeal from the adverse orders and

    judgments, which were docketed in this Court as Case No. 19-13838 and No. 19-

    14874. These appeals were later consolidated.

          3.     On September 4, 2020, Esformes timely filed his opening appellate

    brief, which challenges the validity of his convictions, as well as the district court’s

    rulings on the prison sentence, restitution, and forfeiture. A week later, a group of

    former high-ranking officials of the Department of Justice filed an amicus curiae

    brief in support of Esformes’ appeal. Subsequently, this Court granted the

    Government two extensions of time for filing its answering brief.




                                               3
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 40 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 10 of 13


          4.     On December 22, 2020, the President of the United States issued an

    Executive Grant of Clemency, stating, inter alia, as follows:

          I, Donald J. Trump, President of the United States of America, in
          consideration of the premises, divers other good and sufficient reasons
          me thereunto moving, do hereby grant clemency to the said PHILIP
          ESFORMES: I commute the 240-month prison sentence imposed
          upon the said PHILIP ESFORMES to time served. I leave intact and
          in effect the remaining three-year term of supervised release with all
          its conditions, the unpaid balance of his $5,530,207 restitution
          obligation, if any, and all other components of his sentence.

          5.     The clemency warrant further directs the Bureau of Prisons “upon

    receipt of this warrant, to effect the immediate release of the said PHILIP

    ESFORMES with all possible speed.”

          6.     Esformes was released from incarceration on December 22, 2020.

          7.     On January 27, 2021, this Court granted a joint motion by the parties

    to modify the briefing schedule. The parties requested that Esformes be permitted

    “to file a supplemental brief addressing what impact, if any, the President’s grant

    of executive judicial clemency has on this appeal,” and, in the interests of judicial

    economy, the answering brief and reply brief be moved back in turn.

          8.     As discussed above, Esformes now requests additional time to assess

    the impact of the clemency warrant on his appeal in light of the transition in

    presidential administrations. Accordingly, Esformes respectfully requests that the

    briefing schedule be extended by a further two months, as described above.



                                              4
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 41 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 11 of 13


          9.     Counsel for Esformes has consulted with counsel for the Government

    and has been informed that the Government takes no position on Esformes’ request

    for a two-month extension of time for the filing of his supplemental brief.

          WHEREFORE, Appellant Philip Esformes respectfully moves to extend the

    briefing schedule as set forth above.

                 Respectfully submitted this 2nd day of March, 2021.

                                            /s/ Nicholas R. Boyd
                                            Laurie Webb Daniel
                                            Georgia Bar No. 204225
                                            Nicholas R. Boyd
                                            Georgia Bar No. 849842
                                            HOLLAND & KNIGHT LLP
                                            1180 West Peachtree Street NW, Suite 1800
                                            Atlanta, Georgia 30309
                                            Telephone: 404.817.8500
                                            laurie.daniel@hklaw.com
                                            nicholas.boyd@hklaw.com

                                            Counsel for Philip Esformes




                                              5
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 42 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 12 of 13


                          CERTIFICATE OF COMPLIANCE

          1.    This documents complies with the word limit of Fed. R. App. P.

    27(d)(2)(A) because, excluding the parts of the document exempted by Fed. R.

    App. P. 32(f), this document contains 731 words.

          2.    This document complies with the typeface requirements of Fed. R.

    App. P. 32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6).


                                       /s/ Nicholas R. Boyd
                                       Attorney for Philip Esformes

                                       Dated: March 2, 2021.




                                             6
Case 1:16-cr-20549-RNS Document 1564 Entered on FLSD Docket 04/30/2021 Page 43 of 43
              USCA11 Case: 19-13838 Date Filed: 03/02/2021 Page: 13 of 13


                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was filed via CM/ECF this 2nd

    day of March, 2021, which distributes it to all counsel of record.

                                        By: /s/ Nicholas R. Boyd         .




                                        Laurie Webb Daniel




                                              7
